Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because some of the figures do not include a text/legend of what the numbered element refers to (for example, Fig 4a “400”,  Fig 8, Figs 12-13 and Figs 20-21).  IAW MPEP 1.84(o) where the examiner may require legends/text in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 Pose detector configured (claims 1-10)
 Feature detector configured (claims 4, 5 and 7)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As noted in the disclosure the above detectors can be implemented by a computer/processor.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 8-12 s/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 “3D Reconstruction with Mirrors and RGB-D Cameras” by  Abudallah Akay and Yusuf Sinan Akgul as shown below and NPL2 “Omni-Directional Reconstruction of Human Figures Data using Mirrors”	
    PNG
    media_image1.png
    88
    513
    media_image1.png
    Greyscale


In considering claim 1, 


    PNG
    media_image2.png
    295
    597
    media_image2.png
    Greyscale

a) the claimed camera is met by the RGB-D camera and external RGB camera as shown (Fig 1a) which captures a test object in a scene, where such object could be an object or anything in the field of view of the cameras. 
b)  the depth detector.   Is met by RGB-D camera which includes a depth detection which emits and Infrared (non-visible to the eye signal) see figure 5 (top right is the D “depth” of the RGB-D camera).  
c) the claimed mirror…as shown in Fig 5, the mirror reflect some of the IR signed so scene behind the object which would be occlude by the user/object is not captured by the cameras and mirror. 


    PNG
    media_image3.png
    502
    710
    media_image3.png
    Greyscale

    d) the claimed pose detector…as noted in the NPL (section 4 reconstruction, page 7) the mirror includes markers around the mirror to determine the translational/rotational (pose/orientation) of the objects with respect to the pose/orientation (position) of the mirror. 
   e) the claimed scene generator is met where the system reconstructs the 3D images, using the real and virtual captured image (See Figure 3, “Reconstruct Scene Using Real and Virtual RGB-D cameras, 3D Model and Textured 3D models steps as shown and Reconstruction (page 7, section 4). 
	As noted above a) the RGB-D camera captures an image of a test object, and one of ordinary skill in the art would recognize that a camera could capture anything in the field of view of the camera, whether object or user/human based upon the application/setting.  The examiner incorporates NPL2 which explicitly recites capturing a mirrored image to capture views which would have been occluded without mirrors by capturing a 360 view of a human/user as shown:
	
    PNG
    media_image4.png
    292
    329
    media_image4.png
    Greyscale

	The motivation for capturing anything in the field of view of the cameras/mirror would provide the advantages as noted above, and thus be obvious implementations to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 8, 
	The examiner notes NPL1 discloses 1 mirror (Fig 5) and NPL 2 discloses the use of 2 mirrors (Fig 1), thus the combination may include 1 or more mirrors and include the number of pose detectors to detect the captured images reflected by the mirrors, which may include a pose detector for each or combination based upon system resources/application IAW MPEP 2144.04 (duplication of parts, separation of parts, arrangement of parts) all providing the expected result/function of capturing objects/user and all the area (even if occluded) around them to recreate/reconstruct a 3D image, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 9, 
	As noted in NPL1 and NPL 2 the use of RGB-D camera which include IR emitter and depth detector are integrated (substantially co-sited).   The examiner also notes the IAW MPEP 2144.04 that the components may be separated or integrated, based upon application providing the same result/function. 
	In considering claim 10, 
	This is met by NPL1 and NPL2 which provide viewpoints using the mirror which captured would be occluded areas, meeting the free viewpoint. 
	In considering claim 11, 
	Refer to claim 1. 
	In considering claim 12, 
	 Refer to claim 1.  As noted in the abstract in NPL1 RGB-D cameras are included in multiple applications, such as robotics, 3D modeling, where depending upon the application/system may be implemented in a device, separate device and a device/system such as computer  as would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention

Claim(s) 2-6 s/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 “3D Reconstruction with Mirrors and RGB-D Cameras” by  Abudallah Akay and Yusuf Sinan Akgul as shown below and NPL2 “Omni-Directional Reconstruction of Human Figures Data using Mirrors” further in view of SHANI et al, US 20200393545.
	In considering claim 2, 
	The examiner notes NPL 1 and NPL 2 disclose a mirror arrangement/placement, but do not explicitly recite the mirrors being controlled (automated) via an actuator/controller.
	The examiner evidences SHANI et al., US 20200393545 which discloses the use of actuators in controlling the position/orientation of the mirrors in order to detect object/generate depth maps using a LIDAR (infrared system)—(see para 52-53) , controlled by processor (controller) 108 (Fig 1a). 
	The motivation to modify NPL 1 and NPL with automation control of the mirror(s) would provide the system to control the position/orientation of the mirrors if needed, in lieu of a manual adjustment, thus being an obvious implementation to one of ordinary skill in the art before the effective filing date of the claimed invention. 
. 	In considering claim 3, 
	 The combination of Shani with NPL1 and NPL2 provide the user/system the ability to movie the mirrors in a desired arrangement (position/orientation) which provide additional views based upon the mirror adjustments. 
	In considering claim 4, 
	As noted in applicant’s disclosure the feature detector, is the capturing of the area occluded (reflected from mirror) and is met by NPL1 and NPL 2 which capture images using the mirrors, where without the mirrors those features would have been occluded, with mirrors the features are detected. 
	In considering claim 5, 
	The examiner notes applicant specification states the detect the feature is present my be done by hole-filling or completion processing. 
	The examiner notes hole-filling or feature detection are conventional features in the art in order to recreate/reconstruct a view(s) of captures images, and the examiner takes “OFFICIAL NOTICE” regarding such,  where it would have been obvious to one of ordinary skill in the art based upon application to ensure features desired are detected when reconstructing the captures images/scene for viewing. 
	
	In considering claim 6, 
	Based upon the above combination, if the application was surveillance or monitoring and a user was not detected in a dynamic setting for example, then it would be obvious to one of ordinary skill in the art to recognize that occlusion may have occurred and the mirror position may need adjustment (position and/or orientation) to capture such objects/persons desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The examiner also notes cited US 20180025505 which includes (Fig 9-11) a system that provide a 1st (real image) and 2nd (reflected via mirror) image to recreate the scene, where the mirror is moveable/rotatable as shown. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.

/BRIAN P YENKE/Primary Examiner, Art Unit 2422